PER CURIAM:
Michael Abbell, a member of our Bar, was found guilty by a jury in the United States District Court for the Southern District of Florida of conspiracy to launder money and of RICO conspiracy. See 18 U.S.C. §§ 1956, 1961 et seq. (2000). The district court upheld the money laundering conspiracy conviction, but granted Abbell’s motion for judgment of acquittal as to the RICO conspiracy. Both Abbell and the government appealed, and in United States v. Abbell, 271 F.3d 1286 (11th Cir.2001), the court affirmed the laundering conspiracy conviction and reinstated the RICO conspiracy conviction. On October 7, 2002, the Supreme Court denied Ab-bell’s petition for certiorari. Abbell v. United States, — U.S. -, 123 S.Ct. 74, 154 L.Ed.2d 16 (2002).
On July 16, 2002, the Board on Professional Responsibility, noting that “Bar Counsel and Respondent appear to agree that Respondent’s RICO [conspiracy] conviction involves moral turpitude per se,” recommended that Abbell be disbarred pursuant to D.C.Code § ll-2503(a) for *962conviction of a crime of moral turpitude. The Board continued:
Respondent opposes Bar Counsel’s motion, urging that the Board and Court defer action on the RICO conviction until the Eleventh Circuit rules on Respondent’s pending motion for rehearing en banc. Respondent concedes that, if his appeal efforts ultimately fail, his “disbarment will likely be inevitable and uncontested.” [1]
As previously noted, the Supreme Court has now denied Abbell’s petition for certio-rari.
Neither Bar Counsel nor Abbell has excepted to the Board’s recommendation,2 which, in any event, § ll-2503(a) requires us to follow in this case. Accordingly, Michael Abbell is hereby disbarred from the practice of law in the District of Columbia; for purposes of reinstatement, his disbarment shall run from the date he files a satisfactory affidavit pursuant to D.C.App. R. XI, § 14(g).3

So ordered.


. Relying on In re Bereano, 719 A.2d 98, 98 n. 1 (D.C.1998), the Board correctly noted that the pendency of a petition for discretionary review does not affect the finality of a conviction for disbarment purposes.


. Counsel for Abbell filed a motion for leave to make an untimely request for oral argument, but as Abbell had not filed exceptions or a brief, and because "points not urged in a party’s initial brief are deemed abandoned,” In re Shearin, 764 A.2d 774, 778 (D.C.2000), and may not be raised in oral argument, id.., the court denied the motion.


.In a footnote to its Report the Board stated:
Respondent filed an affidavit pursuant to D.C.App. R. XI, § 14(g) on November 16, 1998. In the affidavit, Respondent has not demonstrated that he has notified clients in non-litigated matters of his compliance with the [c]ourt’s order of interim suspension.